J-S37031-14

                             2014 Pa. Super. 185

IN THE INTEREST OF: S.J., a Minor            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA



APPEAL OF: YORK COUNTY OFFICE OF
CHILDREN, YOUTH AND FAMILIES,

                 Appellant                        No. 469 MDA 2014


            Appeal from the Order entered February 11, 2014,
          in the Court of Common Pleas of York County, Juvenile
                Division, at No(s): CP-67-DP-0000970-2008

BEFORE:    LAZARUS, STABILE and MUSMANNO, JJ.

OPINION BY MUSMANNO, J.:                         FILED AUGUST 27, 2014

     York County Office of

from the 90-day status hearing Order entered by the juvenile court on

February 11, 2014.    By that Order, the juvenile court found that S.J.



m
                         1




physical custody, Child would continue in the care of Aunt.   The juvenile


1

                                                                        In
re S.H., 71 A.3d 973, 977 (Pa. Super. 2013). Under such an arrangement,
               ourt discontinues intervention as well as supervision by a
county agency, and awards custody of a dependent child, on a permanent
                       Id. Under this arrangement, parental rights are not
terminated. Id.
J-S37031-14




scheduled a review hearing for January 27, 2015. We reverse and remand

with instructions.

      In its Opinion filed pursuant to Pa.R.A.P. 1925(a), the juvenile court

set forth the relevant history of this appeal as follows:



      November 17, 2008, legal and physical custody of [Child] was
      awarded jointly to []CYF and Mother; [Child] was placed with

      previously placed.      [Subsequently, Child] was adjudicated

                         .

            In March of 2009, paternity of [Child] was established in
      [Father].   A visitation schedule was established for Father.
      Father appeared at one visit in April of 2009, but then failed to
      have contact with [Child] or []CYF until January 2010. Mother
      turned 18 in November of 2009, but elected to remain in care.


      Vineyard to the home of [Aunt] between the March review
      hearing and a 90-
      26, 2010, [the juvenile hearing officer] noted that[,] during the
      time that Mother and [Child] were on home passes, Mother


            A permanency review hearing occurred on August 11,
                                                                   ing
      reasons not to terminate parental rights were stated by []CYF to
      be the bond with Mother and the fact that [Child] and Mother
      had always been placed together.

                                *      *       *

            [At a November 2010 review hearing,] concerns were
      raised regarding Mot
      home and her poor decision[-]making. On November 17, 2010,


                                      -2-
J-S37031-14


      []CYF filed a [M]otion to change the goal from reunification with
      a parent to permanent legal custodianship with [Aunt].

            On December 16, 2010, a hearing was held to address the

      entered an Order changing the goal for Child to subsidized


                                *      *      *

            On April 8, 2011, Mother left the kinship home and failed
      to return. On April 15, 2011, []CYF filed a [M]otion to terminate
      juvenile court jurisdiction for Mother. A hearing was scheduled

      hearing. As of the date of the hearing, Mother indicated that she
      wished to remain in care[;] however[,] it was determined that a
      different foster care home was needed. [Child] remained in the
      kinship foster home and a visitation schedule was developed for
      Mother and [Child].

            On April 20, 2011, []CYF presented a [M]otion to terminate

      care] had been approved by the [York] County Commissioners.
      The proposed Order[,] prepared by [the] []CYF solicitor[,]
      specifically noted the hearing previously scheduled for December


Juvenile Court Opinion, 3/25/14, at 4.

      On April 25, 2011, the juvenile court entered an Order terminating its

jurisdiction in the dependency/SPLC matter as to Child. The Order directed
                                                               2
                                                                   The Order

further provided, in relevant part, as follows:

      Although Juvenile Court jurisdiction is being terminated, the
      Court has directed that all parties appear on Thursday,



2
  Mother left her new foster home on May 2, 2011. On May 16, 2011, the
juvenile court entered an Order terminating its jurisdiction over Mother.

                                     -3-
J-S37031-14


       Musti Cook, so that the Court may receive an update on the
       minor child and her parents.

Juvenile Court Order, 4/25/11.

       At the December 2011 status hearing, counsel for CYF objected to the



12/1/11, at 14.      Nevertheless, the juvenile court entered an Order

scheduling a status review hearing for May 12, 2012. Juvenile Court Order,

12/2/11.   CYS timely filed an appeal of that Order at No. 29 MDA 2012,

which this Court quashed as interlocutory and premature.3

       Father subsequently filed a Complaint for Custody.     On October 9,

2012, a Stipulated Order for Custody was entered awarding joint legal

custody to Father and Aunt.4

       On February 12, 2013, the juvenile court conducted a status hearing in

the dependency/SPLC matter.        Father did not appear at the hearing,

although the juvenile court judge was apprised of the Stipulated Order for

Custody.    At that time, CYF requested that the juvenile court again


3
    This Court quashed the appeal because the December 1, 2011 Order

contemplated further proceedings, citing Adoption of R.J.S., 889 A.2d 92,
95 n.5 (Pa. Super. 2005) (stating that, generally an order that contemplates
further proceedings is interlocutory and unappealable).         See In the
Interest of: S.J., A Minor, No. 29 MDA 2012 (Order) (Pa. Super. filed on
February 2, 2012).
4
                                                             ceedings are
not part of the certified record in the instant matter. The juvenile court
judge in the dependency matter was not assigned to the custody
proceedings.
                                    -4-
J-S37031-14


terminate its jurisdiction over the dependency/SPLC matter, and refrain from

scheduling additional status hearings.   On February 11, 2014, the juvenile

court entered an Order refusing to terminate its jurisdiction over the

dependency/SPLC matter.      Juvenile Court Order, 2/11/14.     The juvenile

court scheduled a review hearing for January 27, 2015. CYF timely filed a

Notice of Appeal and Concise Statement of Errors Complained of on Appeal.

      CYF now presents the following claims for our review:

      A. Did the [juvenile] court err when it denied the request of
      [CYF] to terminate juvenile court supervision despite the
      previous Order filed April 25, 2011, which terminated juvenile
      court supervision?

      B. Did the [juvenile] court err in scheduling a subsequent
      hearing for January 27, 2015, despite the previous Order filed
      April 25, 2011, which terminated juvenile court supervision?

Brief of Appellant at 4.

      As an initial matter, we must first address whether the law of the case



      The law of the case doctrine [sets forth various rules that]
      embody the concept that a court involved in the later phases of
      a litigated matter should not reopen questions decided by
      another judge of that same court or by a higher court in the
      earlier phases of the matter.

Ario v. Reliance Ins. Co., 980 A.2d 588, 597 (Pa. 2009).         At issue is



precludes consid

      Our review of the record discloses that this Court has never ruled on

the underlying merits of the issues now presented by CYF. On January 27,

                                    -5-
J-S37031-14


2012, this Court issued a Rule to Show Cause why the appeal at No. 29 MDA

2012 should not be dismissed as interlocutory. CYF filed its response to the

Rule, claiming that the Order was appealable as a collateral order.         On

February 15, 2012, this Court dismissed appeal as interlocutory, because the

juvenile

                                      In the Interest of: S.J., A Minor, No.

29 MDA 2012 (Order) (Pa. Super. filed on February 2, 2012).

        In the present appeal, CYF claims that the juvenile court erred when it



dependency/SPLC matter.       Brief of Appellant at 11.   CYF claims that the



controversy from the purview of the [c]ourt[,] and rendered any further

                                              Id.   CYF also argues that the

                                                      In re S.H., 71 A.3d 973

(Pa. Super. 2013), when it scheduled additional status review hearings.

Brief of Appellant at 20.

        Our review discloses that when this Court quashed the appeal at No.

29 MDA 2012, the Court did not render a decision as to whether an actual

case or controversy existed in the dependency/SPLC proceedings.           This

Court

terminated, or should be terminated.      Because this Court never addressed




                                      -6-
J-S37031-14


the claims now raised by CYF, the law of the case doctrine is inapplicable.

See Ario, 980 A.2d at 597.

      CYF first claims that no actual case or controversy remained before the

juvenile court following the entry of its April 25, 2011 Order.       Brief of

Appellant at 11. CYF points out that all parties had reached an agreement

                                          o change the permanency goal from

reunification to subsidized permanent legal custodianship.    Id.   CYF states



juvenile court entered its April 25, 2011 Order terminating the adjudication

of dependency.    Id. at 14.    As a result, CYF argues, the juvenile court



dependency/SPLC matter. Id. Although the juvenile court has expressed its

regrets over having entered that Order, CYF asserts that no actual claim or

controversy in the dependency/SPLC matter has existed since April 25,

2011. Id. at 14-15. In support of its argument, CYF directs our attention to

                       In re S.H. Brief of Appellant at 17.

      In In re S.H., this Court interpreted section 6351(a)(2.1) of the

Juvenile Act, which provides, in relevant part, as follows:

      (a) General rule. If the child is found to be a dependent child
      the court may make any of the following orders of disposition
      best suited to the safety, protection and physical, mental, and
      moral welfare of the child:

                                     ***



                                     -7-
J-S37031-14


         (2.1) Subject to conditions and limitations as the court
         prescribes, transfer permanent legal custody to an
         individual resident in or outside this Commonwealth,
         including any relative, who, after study by the probation
         officer or other person or agency designated by the court,
         is found by the court to be qualified to receive and care
         for the child. A court order under this paragraph may set
         forth the temporary visitation rights of the parents. The
         court shall refer issues related to support and continuing
         visitation by the parent to the section of the court of
         common pleas that regularly determines support and
         visitation.

42 Pa.C.S.A. § 6351(a)(2.1). This Court explained that,

                                                                  the
     legislature intended to end the supervision of the children
     by the county agency and discontinue the case from
     periodic reviews in the juvenile court division.            This
     language does not confer or divest parents of any substantive
     rights but rather addresses the proper venue for visitation and
     support matters following the grant of a permanent legal custody
     arrangement.

                                   ***

            . . . We find that neither the Juvenile Act nor the Adoption
     and Safe Families [A]ct of 1997 prohibit a parent from
     petitioning the [juvenile] court to regain custody of a child who
     is the subject of an award of permanent legal custody.

In re S.H., 71 A.3d at 978-79 (emphasis in original).

     In view of the statutory interpretation provided in In re S.H., we



quashed. Our review discloses that, upon entry of the April 25, 2011 Order,

no case or controversy remained in the dependency/SPLC proceedings. The



over the dependency/SPLC proceedings.      In the absence of any remaining

                                    -8-
J-S37031-14

case or controversy, we conclude that the juvenile court erred by continuing

its supervision in the dependency/SPLC matter.

      Because no case or controversy existed in the dependency/SPLC



                                                                          5
                                                                              On

remand, the juvenile court is directed to cancel the review hearing scheduled

for January 27, 2015.

      Order reversed; case remanded with instructions; Superior Court

jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/27/2014




5

terminated as a result of its April 25, 2011 Order, a second order
terminating jurisdiction is not necessary. All dependency/SPLC proceedings
since April 25, 2011 are a nullity, as the juvenile court lacked jurisdiction in
the absence of a case or controversy.
                                     -9-